Order entered April 12, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01124-CV

                           ROBERT ALLEN MILLER, Appellant

                                               V.

                              SHAWN RAE MILLER, Appellee

                      On Appeal from the 469th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 469-54375-2018

                                           ORDER
       We REINSTATE this appeal.

       By order dated February 26, 2019, we ordered the trial court to conduct a hearing and

make written findings concerning the accuracy of the reporter’s record. The Court has received a

supplemental clerk’s record with the trial court’s written findings. The trial court found the

reporter’s records from the two hearings on the protective order contain neither inaccuracies nor

omissions. By motion filed April 3, 2019, appellant complains about the omission of factual

details from the trial court’s findings of fact. We DENY the motion and ADOPT the trial

court’s findings.

       In this Court’s February 26th order, we ordered a supplemental reporter’s record of the

hearing filed by April 10th. To date, the supplemental reporter’s record has not been filed. We
ORDER Stephanie Hunn, Official Court Reporter for the 469th Judicial District Court, to file

the supplemental reporter’s record by April 22, 2019.

           Appellant shall file his brief on the merits by May 13, 2019.

           We DIRECT the Clerk of this Court to send a copy of this order to Ms. Hunn and all

parties.



                                                        /s/     KEN MOLBERG
                                                                JUSTICE